DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-5, 12, 17, 20-21, 38, and 32-34 are objected to because of the following informalities:
Throughout the claims each subsequent instance of "beam parameters" should be changed to "the beam parameters" since it is clear that the Applicant intends to refer to the beam parameters previously set forth.
In claim 1, lines 4-5; “the surface” should be changed to “a surface”.
In claim 1, step g; "generating ultrasound images" should be changed to “generating the ultrasound images”.
In claim 4, line; “surface properties” should be changed to “the surface properties”.
In claim 5, a surface geometry should be changed to “the surface geometry”.
Claim 5 should be amended to more clearly state that determining surface geometry is required since it is previously only listed as being optional.
In claim 12, lines 2-3; "generating ultrasound images" should be changed to “generating the ultrasound images”.
In claim 17, line 4; "a subject" should be changed to “the subject”.
In claim 17, step vi; "generate ultrasound images" should be changed to “generate the ultrasound images”.
In claim 20, line 1; “surface properties” should be changed to “the surface properties”.
In claim 21, a surface geometry should be changed to “the surface geometry”.
Claim 21 should be amended to more clearly state that determining surface geometry is required since it is previously only listed as being optional.
In claim 28, line 3; "generating ultrasound images" should be changed to “generating the ultrasound images”.
In claim 32, line 1; "the method" should be changed to “the system”.
In claim 33, step h; "generating ultrasound images" should be changed to “generating the ultrasound images”.
In claim 34, lines 4-5; "the surface" should be changed to “a surface”.
In claim 34, step f "generating a map" should be changed to “generating the map”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation “wherein determining a surface geometry includes”. However, claim 5 does not actually require determining surface geometry. It is merely one or several options listed in claim 4. The Examiner recommends amending claim 5 to require determining surface geometry using language similar to claim 6 with adjustments to refer to surface geometry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 16-20, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn et al. (US20170258332, hereafter Wynn) and Changhui et al. (CN106236145, hereafter Changhui and citing to a machine translation).
Regarding claim 1, Wynn discloses a method for generating ultrasound images of a subject (Wynn, Para 3; “The present invention relates to systems and methods for generating ultrasound images”), the method comprising the steps of:
a) selecting a target within the subject and positioning external to the subject a photoacoustic excitation source (Wynn, Para 49; “Referring now to FIG. 3A, the photoacoustic excitation source 12 is shown as a handheld laser source. The handheld laser source may be used to generate elastic wave propagation into the body. […] The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth. The laser source may be, for example, a low-powered laser system that can generate acoustic/ultrasonic bandwidths and power levels that propagate into the patient 14, return to the skin surface 32, and that can be readily used to form ultrasound images. Thus, the laser source provides a controlled directional source of acoustic energy to probe and image specific structures of the patient 14”) and a sensor configured to detect vibrations at the surface of the subject created by propagating photoacoustic waves (Wynn, Para 48; “The processor 26 may then generate ultrasound images of the structures within the patient using the vibrations detected by the sensor 20”);
b) determining a focusing depth for photoacoustic excitation based upon a depth of the target from a surface of the subject located between the photoacoustic excitation source and the target (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth. The laser source may be, for example, a low-powered laser system that can generate acoustic/ultrasonic bandwidths and power levels that propagate into the patient 14, return to the skin surface 32, and that can be readily used to form ultrasound images”);
c) determining surface properties of the surface of the subject (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added);
e) determining beam parameters for the photoacoustic excitation beam and the detection beam based on the surface properties (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added) and the focusing depth (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth”);
f) directing the photoacoustic excitation source to transmit the photoacoustic excitation beam, using the beam parameters, onto the surface of the subject to induce the propagating photoacoustic waves (Wynn, Para 49; “The handheld laser source may be used to generate elastic wave propagation into the body”) (Wynn, Para 104; “Returning to FIGS. 1 and 2, in exemplary versions, an excitation source 12 may generate a laser beam 16 with an optical wavelength between 1400 and 1600 nm, such as 1550 nm or nearby wavelengths, to create a propagating acoustic wave within the human body. This acoustic wave may be used to probe the internal structure of the body as discussed above, with greatly enhanced signal strength”); and
g) generating ultrasound images of the target within the subject, using the sensor with the detection beam configured with the beam parameters (Wynn, Para 49; “Thus, the laser source provides a controlled directional source of acoustic energy to probe and image specific structures of the patient 14”) (Wynn, Para 104; “Returning to FIGS. 1 and 2, in exemplary versions, an excitation source 12 may generate a laser beam 16 with an optical wavelength between 1400 and 1600 nm, such as 1550 nm or nearby wavelengths, to create a propagating acoustic wave within the human body. This acoustic wave may be used to probe the internal structure of the body as discussed above, with greatly enhanced signal strength”).
Wynn does not clearly and explicitly disclose determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from the sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based on the relative orientation.
In an analogous photoacoustic apparatus field of endeavor Changhui discloses determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from a sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based on the relative orientation (Changhui, Pg 3, Para 11; “the position of the detection window after matching liquid layer is close to by imaging sample […] Adjust near the angle of total reflection the joint detection angle of incidence of light, the focus of exciting light and the position of imaging sample so that exploring spot and excite luminous point to overlap also focus on imaging sample, observe, by oscillograph, the signal that signal to noise ratio is the highest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn to include determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from the sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based on the relative orientation in order to improve signal to noise ratio as taught by Changhui (Changhui, Pg 3, Para 11).

Regarding claim 2, Wynn as modified by Changhui above discloses all of the limitations of claim 1 as discussed above.
Wynn as modified by Changhui above further discloses herein beam parameters include at least one of time delays, amplitude, size, position, shape, pulse duration, wavelength, polarization or frequency (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth”) (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added).

Regarding claim 3, Wynn as modified by Changhui above discloses all of the limitations of claim 2 as discussed above.
Wynn as modified by Changhui above further discloses wherein determining beam parameters includes determining time delays based on the surface properties and the focusing depth (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth”) (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added).

Regarding claim 4, Wynn as modified by Changhui above discloses all of the limitations of claim 2 as discussed above.
Wynn as modified by Changhui above further discloses wherein surface properties includes at least one of geometry, surface roughness, or reflectivity (Wynn, Para 78; “Speckle is the noise that occurs due to the distribution of optical scatters on the tissue surface 32 encountered by the laser beam 16. For a diffuse surface, for example, there may be many scatterers (based on surface roughness) that reflect light back to the receiver. The speckle noise contribution to the laser vibrometer 20 can be reduced by signal time integration with respect to the same realization of scatterers.”) (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added).

Regarding claim 12, Wynn as modified by Changhui above discloses all of the limitations of claim 1 as discussed above.
Wynn as modified by Changhui above further discloses determining a location of the photoacoustic excitation source and a location of the sensor, and wherein generating ultrasound images includes using the determined locations of the photoacoustic excitation source and the sensor (Wynn, Para 51; “The sensor 20 may be for example, a Coherent Multipixel Imaging system or a Digital Focal Plane Array (DFPA). The sensor 20 receives the spatially distributed acoustic/ultrasonic return from the body interior. These signals are then processed by the processor 26, as shown in FIG. 1, to form structural 2D and 3D ultrasound images of the interior structures of the patient 14”) (Wynn, Para 91; “In these tests, the optical transmitter and optical sensing vibrometer may be located on the same side of the tissue sample, for example, which may be more common for use in ultrasonic imaging and probing. In one embodiment, the direct transmission configuration may be used for tomographic ultrasound imaging applications. Turning to FIG. 9, the LDV measurement of reflected elastic wave transmission through the tissue sample for the total optical arrangement where the transmitter and receiver are on the same side of the tissue sample is shown”).

Regarding claim 16, Wynn as modified by Changhui above discloses all of the limitations of claim 1 as discussed above.
Wynn as modified by Changhui above further discloses wherein the photoacoustic excitation source includes a plurality of excitation sources configured to transmit a plurality of photoacoustic excitation beams (Wynn, Para 94; “The laser diodes 54 for photoacoustic excitation may include, for example, an opto-acoustic excitation source for a single channel and a line array 58”), and
wherein the sensor includes a plurality of detectors configured to detect a plurality of detection beams (Wynn, Para 9; “The present invention may also use an array of vibrometer detectors to determine the mechanical modulus of the surface of a patient's skin”) (Wynn, Para 47; “A sensor 20, for example, a laser vibrometer sensing array”).

Regarding claim 17, Wynn discloses a system for generating ultrasound images of a subject (Wynn, Para 3; “The present invention relates to systems and methods for generating ultrasound images”), the system comprising:
a photoacoustic excitation source positioned external to the subject and configured to transmit a photoacoustic excitation beam onto a surface of a subject to induce propagating photoacoustic waves (Wynn, Para 49; “Referring now to FIG. 3A, the photoacoustic excitation source 12 is shown as a handheld laser source. The handheld laser source may be used to generate elastic wave propagation into the body. […] The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth. The laser source may be, for example, a low-powered laser system that can generate acoustic/ultrasonic bandwidths and power levels that propagate into the patient 14, return to the skin surface 32, and that can be readily used to form ultrasound images. Thus, the laser source provides a controlled directional source of acoustic energy to probe and image specific structures of the patient 14”);
a sensor positioned external to the subject and configured to use a detection beam to detect vibrations at the surface of the subject created by the propagating photoacoustic waves (Wynn, Para 48; “The processor 26 may then generate ultrasound images of the structures within the patient using the vibrations detected by the sensor 20”);
a computer system configured to:
determining a focusing depth for photoacoustic excitation based upon a depth of the target from a surface of the subject located between the photoacoustic excitation source and the target (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth. The laser source may be, for example, a low-powered laser system that can generate acoustic/ultrasonic bandwidths and power levels that propagate into the patient 14, return to the skin surface 32, and that can be readily used to form ultrasound images”);
determine surface properties of the surface of the subject (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added);
determine beam parameters for the photoacoustic excitation beam and the detection beam based on the surface properties (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added) and the focusing depth (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth”);
direct the photoacoustic excitation source to transmit the photoacoustic excitation beam, using the beam parameters, onto the surface of the subject to induce the propagating photoacoustic waves (Wynn, Para 49; “The handheld laser source may be used to generate elastic wave propagation into the body”) (Wynn, Para 104; “Returning to FIGS. 1 and 2, in exemplary versions, an excitation source 12 may generate a laser beam 16 with an optical wavelength between 1400 and 1600 nm, such as 1550 nm or nearby wavelengths, to create a propagating acoustic wave within the human body. This acoustic wave may be used to probe the internal structure of the body as discussed above, with greatly enhanced signal strength”); and
generate ultrasound images of the target within the subject, using the sensor with the detection beam configured with the beam parameters (Wynn, Para 49; “Thus, the laser source provides a controlled directional source of acoustic energy to probe and image specific structures of the patient 14”) (Wynn, Para 104; “Returning to FIGS. 1 and 2, in exemplary versions, an excitation source 12 may generate a laser beam 16 with an optical wavelength between 1400 and 1600 nm, such as 1550 nm or nearby wavelengths, to create a propagating acoustic wave within the human body. This acoustic wave may be used to probe the internal structure of the body as discussed above, with greatly enhanced signal strength”).
Wynn does not clearly and explicitly disclose determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from the sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based on the relative orientation.
In an analogous photoacoustic apparatus field of endeavor Changhui discloses determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from a sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based on the relative orientation (Changhui, Pg 3, Para 11; “the position of the detection window after matching liquid layer is close to by imaging sample […] Adjust near the angle of total reflection the joint detection angle of incidence of light, the focus of exciting light and the position of imaging sample so that exploring spot and excite luminous point to overlap also focus on imaging sample, observe, by oscillograph, the signal that signal to noise ratio is the highest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn to include determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from the sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based the relative orientation in order to improve signal to noise ratio as taught by Changhui (Changhui, Pg 3, Para 11).

Regarding claim 18, Wynn as modified by Changhui above discloses all of the limitations of claim 17 as discussed above.
Wynn as modified by Changhui above further discloses herein beam parameters include at least one of time delays, amplitude, size, position, shape, pulse duration, wavelength, polarization or frequency (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth”) (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added).

Regarding claim 19, Wynn as modified by Changhui above discloses all of the limitations of claim 18 as discussed above.
Wynn as modified by Changhui above further discloses wherein determining beam parameters includes determining time delays based on the surface properties and the focusing depth (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth”) (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added).

Regarding claim 20, Wynn as modified by Changhui above discloses all of the limitations of claim 18 as discussed above.
Wynn as modified by Changhui above further discloses wherein surface properties includes at least one of geometry, surface roughness, or reflectivity (Wynn, Para 78; “Speckle is the noise that occurs due to the distribution of optical scatters on the tissue surface 32 encountered by the laser beam 16. For a diffuse surface, for example, there may be many scatterers (based on surface roughness) that reflect light back to the receiver. The speckle noise contribution to the laser vibrometer 20 can be reduced by signal time integration with respect to the same realization of scatterers.”) (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added).

Regarding claim 28, Wynn as modified by Changhui above discloses all of the limitations of claim 17 as discussed above.
Wynn as modified by Changhui above further discloses determining a location of the photoacoustic excitation source and a location of the sensor, and wherein generating ultrasound images includes using the determined locations of the photoacoustic excitation source and the sensor (Wynn, Para 51; “The sensor 20 may be for example, a Coherent Multipixel Imaging system or a Digital Focal Plane Array (DFPA). The sensor 20 receives the spatially distributed acoustic/ultrasonic return from the body interior. These signals are then processed by the processor 26, as shown in FIG. 1, to form structural 2D and 3D ultrasound images of the interior structures of the patient 14”) (Wynn, Para 91; “In these tests, the optical transmitter and optical sensing vibrometer may be located on the same side of the tissue sample, for example, which may be more common for use in ultrasonic imaging and probing. In one embodiment, the direct transmission configuration may be used for tomographic ultrasound imaging applications. Turning to FIG. 9, the LDV measurement of reflected elastic wave transmission through the tissue sample for the total optical arrangement where the transmitter and receiver are on the same side of the tissue sample is shown”).

Regarding claim 32, Wynn as modified by Changhui above discloses all of the limitations of claim 17 as discussed above.
Wynn as modified by Changhui above further discloses wherein the photoacoustic excitation source includes a plurality of excitation sources configured to transmit a plurality of photoacoustic excitation beams (Wynn, Para 94; “The laser diodes 54 for photoacoustic excitation may include, for example, an opto-acoustic excitation source for a single channel and a line array 58”), and
wherein the sensor includes a plurality of detectors configured to detect a plurality of detection beams (Wynn, Para 9; “The present invention may also use an array of vibrometer detectors to determine the mechanical modulus of the surface of a patient's skin”) (Wynn, Para 47; “A sensor 20, for example, a laser vibrometer sensing array”).

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn and Changhui as applied to claims 4 and 20 above, and further in view of Endo et al. (US20180192881, hereafter Endo).
Regarding claim 5, Wynn as modified by Changhui above discloses all of the limitations of claim 4 as discussed above.
It is noted that claim 5 does not actually require determining surface geometry, however, in the interest of compact prosecution the Examiner offers the following rejection. The Examiner recommends amending claim 5 to actually require determining surface geometry using language similar to claim 6 with adjustments to refer to surface geometry.
Wynn as modified by Changhui above does not disclose wherein determining a surface geometry includes using at least one of ultrasound, or a camera to image the surface of the subject.
In an analogous photoacoustic imaging field of endeavor Endo discloses determining a surface geometry includes using at least one of ultrasound, or a camera to image a surface of a subject  (Endo, Para 9; “The present invention in its one aspect provides an image processing apparatus, comprising an image acquiring unit that acquires a plurality of object images captured by imaging an object for a plurality of times; a shape acquiring unit that acquires shape information, which is information representing a shape of the object”) (Endo, Para 50; “For example, the shape of the surface of the object (e.g. skin) can be acquired by transmitting an ultrasound wave to the object, and analyzing the reflected wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above wherein determining a surface geometry includes using at least one of ultrasound, or a camera to image the surface of the subject in order to accurately represent the shape of the surface as taught by Endo (Endo, Para 49-50).

Regarding claim 21, Wynn as modified by Changhui above discloses all of the limitations of claim 20 as discussed above.
Wynn as modified by Changhui above does not disclose wherein determining a surface geometry includes using at least one of ultrasound, or a camera to image the surface of the subject.
In an analogous photoacoustic imaging field of endeavor Endo discloses determining a surface geometry includes using at least one of ultrasound, or a camera to image a surface of a subject  (Endo, Para 9; “The present invention in its one aspect provides an image processing apparatus, comprising an image acquiring unit that acquires a plurality of object images captured by imaging an object for a plurality of times; a shape acquiring unit that acquires shape information, which is information representing a shape of the object”) (Endo, Para 50; “For example, the shape of the surface of the object (e.g. skin) can be acquired by transmitting an ultrasound wave to the object, and analyzing the reflected wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above wherein determining a surface geometry includes using at least one of ultrasound, or a camera to image the surface of the subject in order to accurately represent the shape of the surface as taught by Endo (Endo, Para 49-50).

Claims 7-8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn and Changhui as applied to claims 4 and 20 above, and further in view of Kontiola (US20160066786).
Regarding claim 7, Wynn as modified by Changhui above discloses all of the limitations of claim 4 as discussed above.
Wynn as modified by Changhui above does not clearly and explicitly disclose wherein determining beam parameters includes determining a beam shape, and wherein the beam shape includes a shape determined to optimize optical absorption of the surface of the subject based upon the surface geometry.
In an analogous photoacoustic imaging field of endeavor Kontiola discloses determining a beam shape, and wherein the beam shape includes a shape determined to optimize optical absorption of a surface of a subject based upon a surface geometry (Kontiola, Para 29; “In the method and arrangement according to the present invention is preferably properly adjusted the shape and size of area irradiated by the laser (preferably a narrow line), so as to maximize the amount of photoacoustic energy within the safety limits for the human tissue, but to minimize the surface area to facilitate the excitation into the eye”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above wherein determining beam parameters includes determining a beam shape, and wherein the beam shape includes a shape determined to optimize optical absorption of the surface of the subject based upon the surface geometry in order to maximum the amount of photoacoustic energy as taught by Kontiola (Kontiola, Para 29).

Regarding claim 8, Wynn as modified by Changhui above discloses all of the limitations of claim 4 as discussed above.
Wynn as modified by Changhui above does not clearly and explicitly disclose wherein determining beam parameters includes determining a beam shape, and wherein the beam shape includes at least one of a line or a grid based upon the surface geometry.
In an analogous photoacoustic imaging field of endeavor Kontiola discloses determining a beam shape, and wherein the beam shape includes at least one of a line or a grid based upon surface geometry (Kontiola, Para 29; “In the method and arrangement according to the present invention is preferably properly adjusted the shape and size of area irradiated by the laser (preferably a narrow line), so as to maximize the amount of photoacoustic energy within the safety limits for the human tissue, but to minimize the surface area to facilitate the excitation into the eye”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above wherein determining beam parameters includes determining a beam shape, and wherein the beam shape includes at least one of a line or a grid based upon the surface geometry in order to maximum the amount of photoacoustic energy as taught by Kontiola (Kontiola, Para 29).

Regarding claim 23, Wynn as modified by Changhui above discloses all of the limitations of claim 20 as discussed above.
Wynn as modified by Changhui above does not clearly and explicitly disclose wherein determining beam parameters includes determining a beam shape, and wherein the beam shape includes a shape determined to optimize optical absorption of the surface of the subject based upon the surface geometry.
In an analogous photoacoustic imaging field of endeavor Kontiola discloses determining a beam shape, and wherein the beam shape includes a shape determined to optimize optical absorption of a surface of a subject based upon a surface geometry (Kontiola, Para 29; “In the method and arrangement according to the present invention is preferably properly adjusted the shape and size of area irradiated by the laser (preferably a narrow line), so as to maximize the amount of photoacoustic energy within the safety limits for the human tissue, but to minimize the surface area to facilitate the excitation into the eye”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above wherein determining beam parameters includes determining a beam shape, and wherein the beam shape includes a shape determined to optimize optical absorption of the surface of the subject based upon the surface geometry in order to maximum the amount of photoacoustic energy as taught by Kontiola (Kontiola, Para 29).

Regarding claim 24, Wynn as modified by Changhui above discloses all of the limitations of claim 20 as discussed above.
Wynn as modified by Changhui above does not clearly and explicitly disclose wherein determining beam parameters includes determining a beam shape, and wherein the beam shape includes at least one of a line or a grid based upon the surface geometry.
In an analogous photoacoustic imaging field of endeavor Kontiola discloses determining a beam shape, and wherein the beam shape includes at least one of a line or a grid based upon surface geometry (Kontiola, Para 29; “In the method and arrangement according to the present invention is preferably properly adjusted the shape and size of area irradiated by the laser (preferably a narrow line), so as to maximize the amount of photoacoustic energy within the safety limits for the human tissue, but to minimize the surface area to facilitate the excitation into the eye”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above wherein determining beam parameters includes determining a beam shape, and wherein the beam shape includes at least one of a line or a grid based upon the surface geometry in order to maximum the amount of photoacoustic energy as taught by Kontiola (Kontiola, Para 29).

Claims 9-11 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn and Changhui as applied to claims 1 and 17 above, and further in view of Zhang et al. (US20210113090, hereafter Zhang).
Regarding claim 9, Wynn as modified by Changhui above discloses all of the limitations of claim 1 as discussed above.
Wynn as modified by Changhui above does not clearly and explicitly disclose wherein determining the relative orientation between the photoacoustic excitation beam and the detection beam includes determining a location of the photoacoustic excitation beam on the surface of the subject, and a location of the detection beam on the surface of the subject.
In an analogous photoacoustic imaging field of endeavor Zhang discloses in Figures 2 and 6 determining a location of the photoacoustic excitation beam (Zhang, Para 93; “The excitation light source 121 is arranged to provide through the sensor head 100 an excitation light beam 216 to be absorbed by a tissue sample and to generate a photoacoustic signal field in the tissue”) on a surface of an object, and a location of a detection beam (Zhang, Para 104; “the light to move a scanning beam 214 across the surface”) on the surface of the object (Zhang, Para 106; “the beam directing means 208 is a controllable beam directing means operable to direct the one or more interrogation beams onto addressable locations (x,y) across said acoustically sensitive surface S in response to control by the controller 221 […] e beam directing means 208 is configured to steer the scanning beam 214 to a given addressable location (x,y) based on a control input received from controller 220; Figure 6 and Para 106-145; describing a process of tracking the surface of the detection and excitation beams in order to allow for calibration of the signals based on surface characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above wherein determining the relative orientation between the photoacoustic excitation beam and the detection beam includes determining a location of the photoacoustic excitation beam on the surface of the subject, and a location of the detection beam on the surface of the subject in order to minimize the number of times the wavelength or other characteristics of the laser have to be adjusted as taught by Zhang (Zhang, Para 33) and in order to provide timely and accurate imaging results as taught by Zhang (Zhang, Para 6-8).

Regarding claim 10, Wynn as modified by Changhui and Zhang above discloses all of the limitations of claim 9 as discussed above.
Wynn does not disclose wherein determining the relative location of the transmitted photoacoustic excitation beam and the detection beam includes using a point tracking system.
However, Zhang further discloses determining the relative location of a transmitted photoacoustic excitation beam and the detection beam using a point tracking system (Zhang, Para 106; “the beam directing means 208 is a controllable beam directing means operable to direct the one or more interrogation beams onto addressable locations (x,y) across said acoustically sensitive surface S in response to control by the controller 221 […] e beam directing means 208 is configured to steer the scanning beam 214 to a given addressable location (x,y) based on a control input received from controller 220; Figure 6 and Para 106-145; describing a process of tracking the surface of the detection and excitation beams in order to allow for calibration of the signals based on surface characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui and Zhang above wherein determining the relative location of the transmitted photoacoustic excitation beam and the detection beam includes using a point tracking system in order to minimize the number of times the wavelength or other characteristics of the laser have to be adjusted as taught by Zhang (Zhang, Para 33) and in order to provide timely and accurate imaging results as taught by Zhang (Zhang, Para 6-8).

Regarding claim 11, Wynn as modified by Changhui and Zhang above discloses all of the limitations of claim 10 as discussed above.
Wynn does not disclose wherein using the point tracking system includes using at least one of a stereo imaging system, a structured light imaging system, an optical camera, a LIDAR system, time of flight measurements, calibration locations on the surface of the subject, or a 3D surface characterization of the surface of the subject.
However, Zhang further discloses wherein using a point tracking system includes using at least one of a stereo imaging system, a structured light imaging system, an optical camera, a LIDAR system, time of flight measurements, calibration locations on a surface of an object, or a 3D surface characterization of the surface of the object (Zhang, Para 145; “In this way, the incident time dependent photoacoustic waves arriving at the sensor can be mapped in 2D […] from the time-of-arrival of the signals, and with knowledge of the speed of sound, a 3D image of the tissue structure can then be reconstructed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui and Zhang above wherein using the point tracking system includes using at least one of a stereo imaging system, a structured light imaging system, an optical camera, a LIDAR system, time of flight measurements, calibration locations on the surface of the subject, or a 3D surface characterization of the surface of the subject in order to minimize the number of times the wavelength or other characteristics of the laser have to be adjusted as taught by Zhang (Zhang, Para 33) and in order to provide timely and accurate imaging results as taught by Zhang (Zhang, Para 6-8).

Regarding claim 25, Wynn as modified by Changhui above discloses all of the limitations of claim 17 as discussed above.
Wynn as modified by Changhui above does not clearly and explicitly disclose wherein determining the relative orientation between the photoacoustic excitation beam and the detection beam includes determining a location of the photoacoustic excitation beam on the surface of the subject, and a location of the detection beam on the surface of the subject.
In an analogous photoacoustic imaging field of endeavor Zhang discloses in Figures 2 and 6 determining a location of the photoacoustic excitation beam (Zhang, Para 93; “The excitation light source 121 is arranged to provide through the sensor head 100 an excitation light beam 216 to be absorbed by a tissue sample and to generate a photoacoustic signal field in the tissue”) on a surface of an object, and a location of a detection beam (Zhang, Para 104; “the light to move a scanning beam 214 across the surface”) on the surface of the object (Zhang, Para 106; “the beam directing means 208 is a controllable beam directing means operable to direct the one or more interrogation beams onto addressable locations (x,y) across said acoustically sensitive surface S in response to control by the controller 221 […] e beam directing means 208 is configured to steer the scanning beam 214 to a given addressable location (x,y) based on a control input received from controller 220; Figure 6 and Para 106-145; describing a process of tracking the surface of the detection and excitation beams in order to allow for calibration of the signals based on surface characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above wherein determining the relative orientation between the photoacoustic excitation beam and the detection beam includes determining a location of the photoacoustic excitation beam on the surface of the subject, and a location of the detection beam on the surface of the subject in order to minimize the number of times the wavelength or other characteristics of the laser have to be adjusted as taught by Zhang (Zhang, Para 33) and in order to provide timely and accurate imaging results as taught by Zhang (Zhang, Para 6-8).

Regarding claim 26, Wynn as modified by Changhui and Zhang above discloses all of the limitations of claim 25 as discussed above.
Wynn does not disclose wherein determining the relative location of the transmitted photoacoustic excitation beam and the detection beam includes using a point tracking system.
However, Zhang further discloses determining the relative location of a transmitted photoacoustic excitation beam and the detection beam using a point tracking system (Zhang, Para 106; “the beam directing means 208 is a controllable beam directing means operable to direct the one or more interrogation beams onto addressable locations (x,y) across said acoustically sensitive surface S in response to control by the controller 221 […] e beam directing means 208 is configured to steer the scanning beam 214 to a given addressable location (x,y) based on a control input received from controller 220; Figure 6 and Para 106-145; describing a process of tracking the surface of the detection and excitation beams in order to allow for calibration of the signals based on surface characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui and Zhang above wherein determining the relative location of the transmitted photoacoustic excitation beam and the detection beam includes using a point tracking system in order to minimize the number of times the wavelength or other characteristics of the laser have to be adjusted as taught by Zhang (Zhang, Para 33) and in order to provide timely and accurate imaging results as taught by Zhang (Zhang, Para 6-8).

Regarding claim 27, Wynn as modified by Changhui and Zhang above discloses all of the limitations of claim 26 as discussed above.
Wynn does not disclose wherein using the point tracking system includes using at least one of a stereo imaging system, a structured light imaging system, an optical camera, a LIDAR system, time of flight measurements, calibration locations on the surface of the subject, or a 3D surface characterization of the surface of the subject.
However, Zhang further discloses wherein using a point tracking system includes using at least one of a stereo imaging system, a structured light imaging system, an optical camera, a LIDAR system, time of flight measurements, calibration locations on a surface of an object, or a 3D surface characterization of the surface of the object (Zhang, Para 145; “In this way, the incident time dependent photoacoustic waves arriving at the sensor can be mapped in 2D […] from the time-of-arrival of the signals, and with knowledge of the speed of sound, a 3D image of the tissue structure can then be reconstructed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui and Zhang above wherein using the point tracking system includes using at least one of a stereo imaging system, a structured light imaging system, an optical camera, a LIDAR system, time of flight measurements, calibration locations on the surface of the subject, or a 3D surface characterization of the surface of the subject in order to minimize the number of times the wavelength or other characteristics of the laser have to be adjusted as taught by Zhang (Zhang, Para 33) and in order to provide timely and accurate imaging results as taught by Zhang (Zhang, Para 6-8).

Claims 13-15 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn and Changhui as applied to claims 1 and 17 above, and further in view of Horstmann et al. (US20140247456, hereafter Horstmann).
Regarding claim 13, Wynn as modified by Changhui above discloses all of the limitations of claim 1 as discussed above.
Wynn as modified by Changhui above does not clearly and explicitly disclose determining locations on the surface of the subject for a surface enhancement.
In an analogous photoacoustic imaging field of endeavor Horstmann discloses determining locations on a surface of a sample for a surface enhancement (Horstmann, Para 73; “It can be advantageous for the DP ESPI measurement to coat the measurement surface with a layer containing scattering particles that mainly promotes the scattering of the observation laser light. Preferably ceramic particles, for example a titanium oxide, are suitable for this purpose”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above to include determining locations on the surface of the subject for a surface enhancement in order to increase scattering from sample surface when samples exhibit non-deal properties for measurement as taught by Horstmann (Horstmann, Para 73).

Regarding claim 14, Wynn as modified by Changhui and Horstmann above discloses all of the limitations of claim 13 as discussed above.
Wynn does not clearly and explicitly disclose wherein the surface enhancement includes at least one of a gel, gel pad, liquid, reflector, or a material designed to modify at least one of the surface properties of the surface of the subject.
However, Horstmann further discloses wherein a surface enhancement includes at least one of a gel, gel pad, liquid, reflector, or a material designed to modify at least one of surface properties of a surface of a sample (Horstmann, Para 73; “It can be advantageous for the DP ESPI measurement to coat the measurement surface with a layer containing scattering particles that mainly promotes the scattering of the observation laser light. Preferably ceramic particles, for example a titanium oxide, are suitable for this purpose”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui and Horstmann above wherein the surface enhancement includes at least one of a gel, gel pad, liquid, reflector, or a material designed to modify at least one of the surface properties of the surface of the subject in order to increase scattering from sample surface when samples exhibit non-deal properties for measurement as taught by Horstmann (Horstmann, Para 73).

Regarding claim 15, Wynn as modified by Changhui and Horstmann above discloses all of the limitations of claim 13 as discussed above.
Wynn does not clearly and explicitly disclose wherein the surface enhancements include at least one of a hydrogel, glass beads, reflectors, or a combination of thereof.
However, Horstmann further discloses wherein surface enhancements include at least one of a hydrogel, glass beads, reflectors, or a combination of thereof (Horstmann, Para 73; “It can be advantageous for the DP ESPI measurement to coat the measurement surface with a layer containing scattering particles that mainly promotes the scattering of the observation laser light. Preferably ceramic particles, for example a titanium oxide, are suitable for this purpose”).
A ceramic particle such as titanium oxide is interpreted as being a reflector because it scatters the laser light which is how a reflector is described in page 88 of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui and Horstmann above wherein the surface enhancements include at least one of a hydrogel, glass beads, reflectors, or a combination of thereof in order to increase scattering from sample surface when samples exhibit non-deal properties for measurement as taught by Horstmann (Horstmann, Para 73).

Regarding claim 29, Wynn as modified by Changhui above discloses all of the limitations of claim 17 as discussed above.
Wynn as modified by Changhui above does not clearly and explicitly disclose determining locations on the surface of the subject for a surface enhancement.
In an analogous photoacoustic imaging field of endeavor Horstmann discloses determining locations on a surface of a sample for a surface enhancement (Horstmann, Para 73; “It can be advantageous for the DP ESPI measurement to coat the measurement surface with a layer containing scattering particles that mainly promotes the scattering of the observation laser light. Preferably ceramic particles, for example a titanium oxide, are suitable for this purpose”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above to include determining locations on the surface of the subject for a surface enhancement in order to increase scattering from sample surface when samples exhibit non-deal properties for measurement as taught by Horstmann (Horstmann, Para 73).

Regarding claim 30, Wynn as modified by Changhui and Horstmann above discloses all of the limitations of claim 29 as discussed above.
Wynn does not clearly and explicitly disclose wherein the surface enhancement includes at least one of a gel, gel pad, liquid, reflector, or a material designed to modify at least one of the surface properties of the surface of the subject.
However, Horstmann further discloses wherein a surface enhancement includes at least one of a gel, gel pad, liquid, reflector, or a material designed to modify at least one of surface properties of a surface of a sample (Horstmann, Para 73; “It can be advantageous for the DP ESPI measurement to coat the measurement surface with a layer containing scattering particles that mainly promotes the scattering of the observation laser light. Preferably ceramic particles, for example a titanium oxide, are suitable for this purpose”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui and Horstmann above wherein the surface enhancement includes at least one of a gel, gel pad, liquid, reflector, or a material designed to modify at least one of the surface properties of the surface of the subject in order to increase scattering from sample surface when samples exhibit non-deal properties for measurement as taught by Horstmann (Horstmann, Para 73).

Regarding claim 31, Wynn as modified by Changhui and Horstmann above discloses all of the limitations of claim 29 as discussed above.
Wynn does not clearly and explicitly disclose wherein the surface enhancements include at least one of a hydrogel, glass beads, reflectors, or a combination of thereof.
However, Horstmann further discloses wherein surface enhancements include at least one of a hydrogel, glass beads, reflectors, or a combination of thereof (Horstmann, Para 73; “It can be advantageous for the DP ESPI measurement to coat the measurement surface with a layer containing scattering particles that mainly promotes the scattering of the observation laser light. Preferably ceramic particles, for example a titanium oxide, are suitable for this purpose”).
A ceramic particle such as titanium oxide is interpreted as being a reflector because it scatters the laser light which is how a reflector is described in page 88 of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui and Horstmann above wherein the surface enhancements include at least one of a hydrogel, glass beads, reflectors, or a combination of thereof in order to increase scattering from sample surface when samples exhibit non-deal properties for measurement as taught by Horstmann (Horstmann, Para 73).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wynn et al. (US20170258332, hereafter Wynn), Changhui et al. (CN106236145, hereafter Changhui), and Irisawa (US20170071475).
Regarding claim 33, Wynn discloses a method for generating ultrasound images of a subject (Wynn, Para 3; “The present invention relates to systems and methods for generating ultrasound images”), the method comprising the steps of:
determining a focusing depth for photoacoustic excitation based upon a depth of a target from a surface of the subject located between a photoacoustic excitation source (Wynn, Para 49; “Referring now to FIG. 3A, the photoacoustic excitation source 12 is shown as a handheld laser source. The handheld laser source may be used to generate elastic wave propagation into the body. […] The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth. The laser source may be, for example, a low-powered laser system that can generate acoustic/ultrasonic bandwidths and power levels that propagate into the patient 14, return to the skin surface 32, and that can be readily used to form ultrasound images. Thus, the laser source provides a controlled directional source of acoustic energy to probe and image specific structures of the patient 14”), a sensor configured to detect vibrations at the surface of the subject created by propagating photoacoustic waves (Wynn, Para 48; “The processor 26 may then generate ultrasound images of the structures within the patient using the vibrations detected by the sensor 20”), and the target (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth. The laser source may be, for example, a low-powered laser system that can generate acoustic/ultrasonic bandwidths and power levels that propagate into the patient 14, return to the skin surface 32, and that can be readily used to form ultrasound images”);
determining surface properties of the surface of the subject (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added);
determining initial beam parameters for the photoacoustic excitation beam and the detection beam based on the surface properties (Wynn, Para 103; “Based on analyses of the data coupled with the known absorption of tissue, 1550 nm and nearby wavelengths may be chosen, for example, as preferred exemplary wavelengths for use in biomedical photoacoustics in which penetrating acoustic energy is desired” emphasis added) and the focusing depth (Wynn, Para 49; “The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth”);
directing the photoacoustic excitation source to transmit the photoacoustic excitation beam, using the initial beam parameters, onto the surface of the subject to induce the propagating photoacoustic waves (Wynn, Para 49; “The handheld laser source may be used to generate elastic wave propagation into the body”) (Wynn, Para 104; “Returning to FIGS. 1 and 2, in exemplary versions, an excitation source 12 may generate a laser beam 16 with an optical wavelength between 1400 and 1600 nm, such as 1550 nm or nearby wavelengths, to create a propagating acoustic wave within the human body. This acoustic wave may be used to probe the internal structure of the body as discussed above, with greatly enhanced signal strength”); and
generating ultrasound images of the target within the subject, using the sensor with the detection beam configured with beam parameters (Wynn, Para 49; “Thus, the laser source provides a controlled directional source of acoustic energy to probe and image specific structures of the patient 14”) (Wynn, Para 104; “Returning to FIGS. 1 and 2, in exemplary versions, an excitation source 12 may generate a laser beam 16 with an optical wavelength between 1400 and 1600 nm, such as 1550 nm or nearby wavelengths, to create a propagating acoustic wave within the human body. This acoustic wave may be used to probe the internal structure of the body as discussed above, with greatly enhanced signal strength”).
Wynn does not clearly and explicitly disclose determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from the sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based on the surface properties and the focusing depth, and the relative orientation, determining, using the sensor with the detection beam configured with the initial beam parameters, if the detected vibrations are within a threshold value; updating beam parameters for the photoacoustic excitation beam and the detection beam from the initial beam parameters to adjusted beam parameters by repeating steps a)-f) until the threshold value is achieved; and generating ultrasound images of the target within the subject, using the adjusted beam parameters.
In an analogous photoacoustic apparatus field of endeavor Changhui discloses determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from a sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based on the relative orientation (Changhui, Pg 3, Para 11; “the position of the detection window after matching liquid layer is close to by imaging sample […] Adjust near the angle of total reflection the joint detection angle of incidence of light, the focus of exciting light and the position of imaging sample so that exploring spot and excite luminous point to overlap also focus on imaging sample, observe, by oscillograph, the signal that signal to noise ratio is the highest”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn to include determining a relative orientation between a photoacoustic excitation beam from the photoacoustic excitation source and a detection beam from the sensor; and determining beam parameters for the photoacoustic excitation beam and the detection beam based on the surface properties and the focusing depth, and the relative orientation in order to improve signal to noise ratio as taught by Changhui (Changhui, Pg 3, Para 11).
Wynn as modified by Changhui above does not disclose determining, using the sensor with the detection beam configured with the initial beam parameters, if the detected vibrations are within a threshold value; updating beam parameters for the photoacoustic excitation beam and the detection beam from the initial beam parameters to adjusted beam parameters by repeating steps a)-f) until the threshold value is achieved; and generating ultrasound images of the target within the subject, using the adjusted beam parameters.
In an analogous photoacoustic imaging field of endeavor Irisawa discloses determining if detected vibrations are within a threshold value (Irisawa, Para 89; “The light emission control unit 33 calculates a ratio between the S value and the N value, and determines whether or not the calculated ratio is within a predetermined range (step S13)”); updating beam parameters for a photoacoustic excitation beam from the initial beam parameters to adjusted beam parameters (Irisawa, Para 89; “When the ratio is smaller than the first threshold value or when the ratio is larger than the second threshold value, the light emission control unit 33 changes the number of light emissions and the light emission interval of the laser unit 13 at the time of the next photoacoustic image generation from the current number of light emissions and the current light emission interval (step S14). When the ratio between the S value and the N value is smaller than the first threshold value, the light emission control unit 33 increases the number of light emissions and the light emission interval of the laser unit 13 from the current number of light emissions and the current light emission interval.”) until a threshold value is achieved (Irisawa, Para 89; “When the ratio between the S value and the N value is the first threshold value or more and the second threshold value or less, the number of light emissions and the light emission interval are not changed”); and generating ultrasound images of a target within a subject, using the adjusted beam parameters (Irisawa, Para 90; “The image combining unit 27 displays an ultrasound image and a photoacoustic image on the image display unit 14 so as to overlap each other (step S15). The position of the photoacoustic wave generating source detected by the sound source position detection unit 30 may be displayed on the image display unit 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn as modified by Changhui above to include determining, using the sensor with the detection beam configured with the initial beam parameters, if the detected vibrations are within a threshold value; updating beam parameters for the photoacoustic excitation beam and the detection beam from the initial beam parameters to adjusted beam parameters by repeating steps a)-f) until the threshold value is achieved; and generating ultrasound images of the target within the subject, using the adjusted beam parameters in order to improve the signal to noise ratio as taught by Irisawa (Irisawa, Para 89-90).
Wynn as modified by Changhui and Irisawa above is interpreted as disclosing determining, using the sensor with the detection beam configured with the initial beam parameters, if the detected vibrations are within a threshold value; updating beam parameters for the photoacoustic excitation beam and the detection beam from the initial beam parameters to adjusted beam parameters by repeating steps a)-f) until the threshold value is achieved; and generating ultrasound images of the target within the subject, using the adjusted beam parameters because Wynn as modified by Changhui above discloses using steps a-f to determine beam parameters of the excitation beam and detection beam as described in steps a-f and Irisawa modifies them to adjust settings until a threshold is met. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wynn et al. (US20170258332, hereafter Wynn) and Irisawa (US20170071475).
Regarding claim 34, Wynn discloses a method for generating a map of a subject (Wynn, Para 3; “The present invention relates to systems and methods for generating ultrasound images”), the method comprising the steps of:
selecting a target within the subject and positioning external to the subject a photoacoustic excitation source (Wynn, Para 49; “Referring now to FIG. 3A, the photoacoustic excitation source 12 is shown as a handheld laser source. The handheld laser source may be used to generate elastic wave propagation into the body. […] The laser source may be timed/phased to transmit the laser beam 16 that propagates in the defined direction 28 in order to scan the structures of the patient 14 at locations deeper than the optical penetration depth. The laser source may be, for example, a low-powered laser system that can generate acoustic/ultrasonic bandwidths and power levels that propagate into the patient 14, return to the skin surface 32, and that can be readily used to form ultrasound images. Thus, the laser source provides a controlled directional source of acoustic energy to probe and image specific structures of the patient 14”) and a sensor configured to detect vibrations at the surface of the subject created by propagating photoacoustic waves (Wynn, Para 48; “The processor 26 may then generate ultrasound images of the structures within the patient using the vibrations detected by the sensor 20”);
directing the photoacoustic excitation source to transmit the photoacoustic excitation beam, using the initial beam parameters, onto the surface of the subject to induce the propagating photoacoustic waves (Wynn, Para 49; “The handheld laser source may be used to generate elastic wave propagation into the body”) (Wynn, Para 104; “Returning to FIGS. 1 and 2, in exemplary versions, an excitation source 12 may generate a laser beam 16 with an optical wavelength between 1400 and 1600 nm, such as 1550 nm or nearby wavelengths, to create a propagating acoustic wave within the human body. This acoustic wave may be used to probe the internal structure of the body as discussed above, with greatly enhanced signal strength”); 
detecting the propagating photoacoustic waves, using the sensor, with a detection beam configured with the initial beam parameters (Wynn, Para 48; “The processor 26 may then generate ultrasound images of the structures within the patient using the vibrations detected by the sensor 20”); and
generating a map of the target within the subject, using the sensor with the detection beam configured with beam parameters (Wynn, Para 49; “Thus, the laser source provides a controlled directional source of acoustic energy to probe and image specific structures of the patient 14”) (Wynn, Para 51; “These signals are then processed by the processor 26, as shown in FIG. 1, to form structural 2D and 3D ultrasound images of the interior structures of the patient 14”) (Wynn, Para 104; “Returning to FIGS. 1 and 2, in exemplary versions, an excitation source 12 may generate a laser beam 16 with an optical wavelength between 1400 and 1600 nm, such as 1550 nm or nearby wavelengths, to create a propagating acoustic wave within the human body. This acoustic wave may be used to probe the internal structure of the body as discussed above, with greatly enhanced signal strength”).
Wynn is interpreted as disclosing a map because an image of a patient fits under the broadest reasonable interpretation of a map of a patient.
Wynn does not clearly and explicitly disclose determining adjusted beam parameters for the photoacoustic excitation beam and the detection beam based on the detected propagating photoacoustic waves and directing the photoacoustic excitation source to transmit the photoacoustic excitation beam, using the adjusted beam parameters, onto the surface of the subject to induce the propagating photoacoustic waves and generating a map of the target within the subject, using the sensor, with the detection beam configured with the adjusted beam parameters.
In an analogous photoacoustic imaging field of endeavor Irisawa discloses determining if detected vibrations are within a threshold value (Irisawa, Para 89; “The light emission control unit 33 calculates a ratio between the S value and the N value, and determines whether or not the calculated ratio is within a predetermined range (step S13)”); determining adjusted beam parameters for the photoacoustic excitation beam and the detection beam based on the detected propagating photoacoustic waves and directing the photoacoustic excitation source to transmit the photoacoustic excitation beam (Irisawa, Para 89; “When the ratio is smaller than the first threshold value or when the ratio is larger than the second threshold value, the light emission control unit 33 changes the number of light emissions and the light emission interval of the laser unit 13 at the time of the next photoacoustic image generation from the current number of light emissions and the current light emission interval (step S14). When the ratio between the S value and the N value is smaller than the first threshold value, the light emission control unit 33 increases the number of light emissions and the light emission interval of the laser unit 13 from the current number of light emissions and the current light emission interval.”) using the adjusted beam parameters, onto the surface of the subject to induce the propagating photoacoustic waves and (Irisawa, Para 89; “When the ratio between the S value and the N value is the first threshold value or more and the second threshold value or less, the number of light emissions and the light emission interval are not changed”); generating a map of the target within the subject, using the sensor, with the detection beam configured with the adjusted beam parameters (Irisawa, Para 90; “The image combining unit 27 displays an ultrasound image and a photoacoustic image on the image display unit 14 so as to overlap each other (step S15). The position of the photoacoustic wave generating source detected by the sound source position detection unit 30 may be displayed on the image display unit 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wynn to include determining adjusted beam parameters for the photoacoustic excitation beam and the detection beam based on the detected propagating photoacoustic waves and directing the photoacoustic excitation source to transmit the photoacoustic excitation beam, using the adjusted beam parameters, onto the surface of the subject to induce the propagating photoacoustic waves and generating a map of the target within the subject, using the sensor, with the detection beam configured with the adjusted beam parameters in order to improve the signal to noise ratio as taught by Irisawa (Irisawa, Para 89-90).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wynn and Irisawa as applied to claim 34 above, and further in view of Osawa (US20120296211).
Regarding claim 35, Irisawa as modified by Irisawa above discloses all of the limitations of claim 34 as discussed above.
Irisawa as modified by Irisawa above does not clearly and explicitly disclose wherein the map is at least one of a speed of sound map, a density map, or an attenuation map of the subject.
In an analogous ultrasonic imaging field of endeavor Osawa discloses wherein a map is a speed of sound map (Osawa, Para 16; “It is preferable that the ultrasound diagnostic apparatus further comprises a sound speed map generating section for generating a sound speed map in the subject) of a subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irisawa as modified by Irisawa above does not clearly and explicitly disclose wherein the map is a speed of sound map of the subject in order to allow for correction of image distortion as taught by Osawa (Osawa, Para 3-7).

Allowable Subject Matter
Claims 6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose nor reasonably suggest the limitations discussed in the claims. Specifically, determining amplitude, size, and position of both the excitation and detection beam based on both the surface reflectivity and relative orientation between the excitation source and the surface of the subject as recited in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793